Tom Glaze, Justice, concurring. The majority court reverses, and sets aside Great American Insurance Company’s judgment against Conley Transport. That judgment reimbursed Great American Insurance proceeds it earlier paid Conley. The court holds Great American Insurance can get reimbursed from others by exercising its subrogation rights provided under its policy with Conley. In brief, this court finds Conley Transport, Inc. did not breach the Company’s policy terms nor deprive Great American Insurance Company’s right of subrogation against tortfeasor Todd Bridson and other parties by Conley’s executing a release discharging Mr. Bridson. In sum, the court says the terms of the release were narrowly drawn and, as worded, do not bar Great American from exercising its subrogation claim against Mr. Bridson. This is a fine distinction in which I need not indulge. In my view, Great American simply has no right of subrogation under the facts of the case because Conley Transport has yet to be made whole for all its losses. See Shelter Mut. Ins. Co. v. Bough, 310 Ark. 21, 834 S.W.2d 637 (1992); see also 6A John A. Appelman & Jean Appelman, Insurance Law and Practice § 4095, at 275 n. 59 (1972). Under the parties’ insurance policy, Great American has no subrogation right against Conley Transport because Conley Transport has never fully recovered its losses. Therefore, the trial court erred in giving Great American judgment against Conley Transport.